C. A. 11th Cir. [Certiorari granted, 498 U. S. 1119.] Case restored to calendar for reargument. Counsel are directed to submit supplemental briefs on the question whether the history of the Speedy Trial Clause of the Sixth Amendment supports the view that the Clause protects a right of citizens to repose, free from the fear of secret or unknown indictments for past crimes, independent of any interest in preventing lengthy pretrial incarceration or prejudice to the case of a criminal defendant.
Justice Thomas took no part in the consideration or decision of this order.